DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed September 13, 2021. In the applicant’s reply; claims 1, 4-6 and 8 were amended, and claim 7 was cancelled.  Claims 1-6 and 8 are pending in this application.

Response to Arguments
Applicants' amendments filed on September 13, 2021 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on OA_DATE.
Applicant’s amendments overcome the objection to the title of the specification, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of claim 8 under 35 U.S.C. 101 for being directed to non-statutory subject matter, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1-8 under 35 U.S.C. 103(a) as being unpatentable over Yoshii et al. (US PGPub US 2015/0235109 A1), hereby referred to as “Yoshii”, in view of Mochizuki et al. (US PGPub US 2012/0306909 A1), hereby referred to as “Mochizuki”, and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claim 7 is canceled by the applicants.
Claims 1-6 and 8 (now renumbered as 1-6 and 7, respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to teach the method of Claim 1, which specifically comprises the following features in combination with other recited limitations:
-; A method performed by an electronic device for generating a multi-depth image, the method comprising: 
-; selecting a plurality of images each of which is a separate image file; 
-; interconnecting, without a user intervention, at least some of the images into a tree structure, by respectively associating the at least some of the images with nodes of the tree structure based on similarities of features or objects between the at least some of the images; 
-; and generating, without a user intervention, a single image file of the multi-depth image in which, for the nodes of the tree structure, a child node image of the tree structure is inserted into a parent node image of the tree structure, by performing a process comprising: 
-; searching for, within the parent node image of the tree structure, an area corresponding to the child node image; 
-; inserting the child node image at the searched area within the parent node image; 
-; and defining attribute information for representing a connection relationship between the parent node image and the child node image.
As these limitations were in claim 1, and claims 2-6 and 8 are dependent upon claim 1, and encompass the limitations specified in claim 1, thereby making them allowable subject matter as well. 

method recited in claim 1. Yoshii and Mochizuki are the most relevant references, and were used in an obviatory rejection against the previously filed claim limitations, as they are both directed towards methods and systems for node-based image representation. However, applicant’s amendments overcome the prior art of record. Yoshi uses a learning process to generate a tree structured dictionary to output a pattern recognition result, but does not “generate, without a user intervention, a single image file of the multi-depth image in which, for the nodes of the tree structure, a child node image of the tree structure is inserted into a parent node image of the tree structure”. Mochizuki is directed towards an information processor to identify node-based image content, but also fails to teach the amended limitatons specified above. Zhirkov is another pertinent reference, directed towards a family of node structures for representing 3D objects using depth images, but the data represented in the nodes are directed towards image features. Zhirkov fails to teach the representation of data “defining attribute information for representing a connection relationship between the parent node image and the child node image”. As a result, the claimed language which is highly dependent upon the amended limiations are not taught by the prior art, alone or in combination, and the application is placed in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAHMINA N. ANSARI
Examiner
Art Unit 2662

2662

/TAHMINA ANSARI/

October 9, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662